Exhibit 10.1

SIXTH LOAN MODIFICATION AGREEMENT

This Sixth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into and effective as of March 29, 2013 (the “Sixth Loan Modification
Effective Date”), by and between (i) SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 380
Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”),
(ii) ATRICURE, INC., a Delaware corporation with its chief executive office
located at 6217 Centre Park Drive, West Chester, Ohio 45069 (“Atricure”), and
(iii) ATRICURE, LLC, a Delaware limited liability company (“Atricure LLC”, and
together with Atricure, individually and collectively, jointly and severally,
the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 13, 2010,
evidenced by, among other documents, a certain Amended and Restated Loan and
Security Agreement dated as of September 13, 2010, between Borrower and Bank, as
further amended by a certain First Loan Modification Agreement entered into and
effective as of March 15, 2011, as further amended by a certain Second Loan
Modification Agreement, entered into and effective as of February 2, 2012, as
further amended by a certain Third Loan Modification Agreement, dated as of
May 31, 2012, as further amended by a certain Fourth Loan Modification
Agreement, dated as of September 26, 2012 and as further amended by a certain
Joinder and Fifth Loan Modification Agreement, dated as of January 30, 2013 (as
amended, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described (i) in the Loan Agreement; (ii) in a certain
Export-Import Bank Loan and Security Agreement, dated as of September 13, 2010,
as further amended by a certain Export-Import Bank First Loan Modification
Agreement entered into and effective as of March 15, 2011, as further amended by
a certain Export-Import Bank Second Loan Modification Agreement, dated as of
February 2, 2012, and as further amended by a certain Export-Import Bank Joinder
and Third Loan Modification Agreement, dated as of January 30, 2013 (as amended,
the “EXIM Loan Agreement”); (iii) in a certain Intellectual Property Security
Agreement dated as of May 1, 2009 (the “IP Agreement”); and (iv) a certain
Unconditional Guaranty dated as of September 26, 2012, a certain Guarantor
Security Agreement, dated as of September 26, 2012 and the Dutch Security
Documents, in each case executed by Atricure Europe, B.V., a company organized
under the laws of The Netherlands and a wholly owned Subsidiary of Borrower (the
documents described in the foregoing clauses (i) through (iv), together with any
other collateral security granted to Bank, are collectively referred to as the
“Security Documents”).

Hereinafter, the Security Documents, together all other documents evidencing or
securing the Obligations shall be referred to as the “Existing Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a) thereof:

 

  “(a) Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount of Advances
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate based on Borrower’s Liquidity Ratio (and the existence or
non-existence of an Event of Default) as set forth below, which interest shall
be payable monthly, in arrears, in accordance with Section 2.3(f) below.



--------------------------------------------------------------------------------

Liquidity Ratio as of the end of a

month and Event of Default status

  

Interest Rate

Greater than or equal to 2.50:1.00, and no Event of Default has occurred and is
continuing    One-quarter of one percentage point (0.25%) above the Base Rate
(the “First Tier Rate”) Greater than or equal to 2.00:1.00, but less than
2.50:1.00, and no Event of Default has occurred and is continuing   
Three-quarters of one percentage point (0.75%) above the Base Rate (the “Second
Tier Rate”) Less than 2.00:1.00, or an Event of Default has occurred and is
continuing    One and one-quarter percentage points (1.25%) above the Base Rate
(the “Regular Rate”)

The rate in effect as of the Second Loan Modification Effective Date is the
Second Tier Rate. Changes in the interest rate based on the Borrower’s Liquidity
Ratio as provided above shall go into effect as of the first day of the month
following the month in which Borrower’s financial statements are received by
Bank. If, based on the Liquidity Ratio as shown in Borrower’s financial
statements, there is to be an increase in the interest rate, the interest rate
increase may be put into effect by Bank as of the first day of the month
following the month in which Borrower’s financial statements were due, even if
the delivery of the financial statements is delayed. The Regular Rate shall go
into effect immediately upon the occurrence and during the continuance of an
Event of Default unless Bank otherwise elects from time to time in its sole
discretion to delay its effect or impose a smaller increase.

(ii) Term Loan 2012. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan 2012 shall accrue interest at a per annum rate equal to six
and three quarters percent (6.75%), which interest shall be payable monthly in
accordance with Section 2.1.7(c).”

and inserting in lieu thereof the following:

“(a) Interest Rate.

(i) Advances. Subject to Section 2.3(b), the principal amount of Advances
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate plus one and one-quarter percent (1.25%);
provided, that while a Streamline Period is in effect, the principal amount of
Advances outstanding under the Revolving Line shall accrue interest at a
floating per annum rate equal to the Prime Rate, which interest shall in any
event be payable monthly, in arrears, in accordance with Section 2.3(f) below.

(ii) Term Loan 2012. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan 2012 shall accrue interest at a per annum rate equal to four
and three quarters percent (4.75%), which interest shall be payable monthly in
accordance with Section 2.1.7(c).”

 

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(f) thereof:

“(f) Collateral Monitoring Fee. A collateral monitoring fee of One Thousand
Dollars ($1,000) for each month during which the Streamline Period is not in
effect for the entire month and of Five Hundred Dollars ($500) for each month
during which the Streamline Period is in effect for the entire month, payable in
arrears on the last day of each month (prorated for any partial month at the
beginning and upon termination of this Agreement); and”

and inserting in lieu thereof the following:

 

2



--------------------------------------------------------------------------------

“(f) Collateral Monitoring Fee. A collateral monitoring fee of One Thousand
Dollars ($1,000) for each month during which the Streamline Period is not in
effect for the entire month and of Zero Dollars ($0.00) for each month during
which the Streamline Period is in effect for the entire month, payable in
arrears on the last day of each month (prorated for any partial month at the
beginning and upon termination of this Agreement); and”

 

  3 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9(a) thereof:

“(a) Minimum Liquidity Ratio. A Liquidity Ratio of at least 1.75 to 1.00 at all
times, it being understood that Quarter-end Advances shall be excluded from the
foregoing calculation; provided, however, that the foregoing Liquidity Ratio
covenant will no longer be tested (other than to determine the interest rate
applicable to the Revolving Line as described in Section 2.3(a)), for any period
commencing on the date that Borrower provides Bank evidence satisfactory to
Bank, in its reasonable discretion, that Borrower has achieved a Fixed Charge
Coverage Ratio, measured on a trailing twelve month basis, as of the last day of
each of the immediately preceding four consecutive fiscal quarters of greater
than 1.50:1.00 (the “FCCR Triggering Event”).”

and inserting in lieu thereof the following:

“(a) Minimum Liquidity Ratio. A Liquidity Ratio of at least 2.00 to 1.00 at all
times, it being understood that Quarter-end Advances shall be excluded from the
foregoing calculation; provided, however, that the foregoing Liquidity Ratio
covenant will no longer be tested for any period commencing on the date that
Borrower provides Bank evidence satisfactory to Bank, in its reasonable
discretion, that Borrower has achieved a Fixed Charge Coverage Ratio, measured
on a trailing twelve month basis, as of the last day of each of the immediately
preceding four consecutive fiscal quarters of greater than 1.50:1.00 (the “FCCR
Triggering Event”).”

 

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9(d) thereof:

“(d) Minimum EBITDA. Achieve, measured as of the end of each month, for the
trailing six-month period ending as of the end of such month, EBITDA of at least
the following minimum amounts for the months ending during the following periods
(amounts in parentheses below represent negative numbers):

 

Period    Minimum EBITDA  

December 31, 2012 through and including January 31, 2013

     ($3,000,000 ) 

February 29, 2013 through and including April 30, 2013

     ($3,500,000 ) 

May 31, 2013 through and including June 30, 2013

     ($3,000,000 ) 

July 31, 2013 through and including August 31, 2013

     ($2,500,000 ) 

September 30, 2013 through and including October 31, 2013

     ($1,000,000 ) 

November 30, 2013 and each monthly period ending thereafter

   $ 1.00”   

 

3



--------------------------------------------------------------------------------

       and inserting in lieu thereof the following:

 

       “(d) Minimum EBITDA. For any monthly period commencing March 1, 2013
through and including December 31, 2013 in which Borrower fails to maintain
unrestricted cash and Cash Equivalents at Bank in an amount equal to or greater
than Twenty Million Dollars ($20,000,000) for each day in such monthly period,
Borrower shall achieve, measured as of the end of each month, for the trailing
six-month period ending as of the end of such month, EBITDA no worse than
negative Four Million Dollar ($4,000,000). Financial covenant levels for the
fiscal year commencing January 1, 2014 shall be mutually determined by Borrower
and Bank based on the Borrower’s annual forecast for such fiscal year.

 

  5 The Loan Agreement shall be amended by inserting the following definition in
its appropriate alphabetical order in Section 13.1 thereof:

 

       ““Sixth Loan Modification Effective Date” is March 29, 2013.”

 

  6 The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1 thereof:

 

       “Base Rate” is the greater of the Prime Rate or 4.0% per annum.”

 

  7 The Loan Agreement shall be amended by deleting Exhibit B attached thereto
and inserting Exhibit A attached hereto in lieu thereof:

4. CONDITIONS PRECEDENT. As a condition precedent to the effectiveness of this
Loan Modification Agreement and the Bank’s obligation to make further Advances
under the Revolving Line, the Bank shall have received the following documents
prior to or concurrently with this Loan Modification Agreement, each in form and
substance satisfactory to the Bank:

 

  A. this Loan Modification Agreement duly executed on behalf of each Borrower
and signed by way of acknowledgement by Guarantor;

 

  B. copies, certified by a duly authorized officer of Borrower and Guarantor,
to be true and complete as of the date hereof, of each of (i) the governing
documents of Borrower and Guarantor as in effect on the date hereof (but only to
the extent modified since last delivered to the Bank), (ii) the resolutions of
Borrower and Guarantor authorizing the execution and delivery of this Loan
Modification Agreement, the other documents executed in connection herewith and
Borrower’s and Guarantor’s respective performance of all of the transactions
contemplated hereby (but only to the extent required since last delivered to
Bank), and (iii) an incumbency certificate giving the name and bearing a
specimen signature of each individual who shall be so authorized on behalf of
Borrower and Guarantor (but only to the extent any signatories have changed
since such incumbency certificate was last delivered to Bank);

 

  C. a good standing certificate of each Borrower and Guarantor, certified by
the Secretary of State of the state of incorporation of each respective Borrower
and Guarantor, together with a certificate of foreign qualification from the
Secretary of State (or comparable governmental entity) of each state in which
each Borrower and Guarantor is qualified to transact business as a foreign
entity, if any, in each case dated as of a date no earlier than thirty (30) days
prior to the date hereof, in each case to the extent required by Bank;

 

  D. certified copies, dated as of a recent date, of financing statement and
other lien searches of each Borrower and Guarantor, as Bank may request and
which shall be obtained by Bank, accompanied by written evidence (including any
UCC termination statements) that the Liens revealed in any such searched either
(i) will be terminated prior to or in connection with the Loan Modification
Agreement, or (ii) in the sole discretion of Bank, will constitute Permitted
Liens;

 

4



--------------------------------------------------------------------------------

  E. evidence satisfactory to Bank that the insurance policies required under
the Loan Agreement are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank; and

 

  F. such other documents as Bank may reasonably request.

5. FEES. Borrower shall pay to Bank a modification fee equal to Twelve Thousand
Five Hundred Dollars ($12,500.00), which fee shall be due on the date hereof and
shall be deemed fully earned and non-refundable as of the date hereof. In
addition, without duplication of the anniversary fees payable pursuant to the
Second Loan Modification Agreement, dated as of February 2, 2012, Borrower shall
pay to Bank an anniversary fee equal to Fifty Thousand Dollars ($50,000) on
May 1, 2013. Borrower shall also reimburse Bank for all reasonable legal fees
and expenses incurred in connection with this amendment to the Existing Loan
Documents.

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12. CONFIDENTIALITY. Without limiting Section 12.10 of the Loan Agreement (which
is and shall remain in full force and effect), Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower. The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

 

5



--------------------------------------------------------------------------------

13. JURISDICTION/VENUE. California law governs the Loan Documents, including,
without limitation, this Loan Modification Agreement without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of the Loan Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

14. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

6



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the Sixth Loan Modification
Effective Date.

 

BORROWER:     BANK: ATRICURE, INC.     SILICON VALLEY BANK By:   /s/ M. Andrew
Wade     By:   /s/ Tom Hertzberg Name:   M. Andrew Wade     Name:   Tom
Hertzberg Title:   Chief Financial Officer     Title:   Vice President II
ATRICURE, LLC       By:   /s/ M. Andrew Wade       Name:   M. Andrew Wade      
Title:   Chief Financial Officer      

The undersigned, a Director of ATRICURE EUROPE, B.V., a company organized under
the laws of The Netherlands and a wholly owned Subsidiary of Borrower, ratifies,
confirms and reaffirms, all and singular, the terms and conditions of (i) a
certain Unconditional Guaranty dated as of September 26, 2012 (the “Guaranty”)
and (ii) a certain Guarantor Security Agreement, dated as of September 26, 2012
(the “Guarantor Security Agreement”), and acknowledges, confirms and agrees that
the Guaranty and the Guarantor Security Agreement shall remain in full force and
effect and shall in no way be limited by the execution of this Loan Modification
Agreement, or any other documents, instruments and/or agreements executed and/or
delivered in connection herewith.

 

ATRICURE EUROPE, B.V. By:   /s/ M. Andrew Wade Name:   M. Andrew Wade Title:  
Director

 

7



--------------------------------------------------------------------------------

Exhibit A to Sixth Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK    Date:                    

FROM: ATRICURE, INC. and ATRICURE, LLC

The undersigned authorized officer of Atricure, Inc. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (as amended, the “Agreement”):

(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no Events of Default; (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies Transaction Reports    Non-Streamline: Weekly; Streamline: monthly
within 15 days    Yes     No Monthly payable & receivable items, check
registers, general ledger, & reconciliations    Monthly within 15 days   
Yes     No Monthly financial statements with Compliance Certificate    Monthly
within 30 days    Yes     No Annual financial statement (CPA Audited)    FYE
within 120 days    Yes     No Annual budgets and projections    30 days after
FYE    Yes     No

 

Financial Covenants

   Required     Actual      Complies  

Maintain on a Monthly Basis:

       

Minimum Liquidity Ratio (when required)

     2.00:1.00                :1.00         Yes     No   

Maximum Capital Expenditures

     *      $                          Yes     No   

Minimum Fixed Charge Coverage Ratio (when required)

     1.50:1.00                :1.00         Yes     No   

Minimum EBITDA (no worse than) (when required)

   ($ 4,000,000 )    $                          Yes     No   

 

* See Loan Agreement

 

8



--------------------------------------------------------------------------------

Performance Pricing/Streamline Period

Streamline Requirement Met?

   See Loan Agreement    Yes     No

            Yes, interest rate on Advances equal to the Prime Rate

            No, interest rate on Advances equal to the Prime Rate plus one and
one-quarter percent (1.25%)

Borrower is party to, or bound by, the following material Restricted Licenses
that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate:

                                                                   
                                         
                                              .

Borrower intends to register the following copyrights or mask works with the
United States Copyright Office that were not previously noted in a prior
Compliance Certificate:

                                                                   
                                         
                                              .

Borrower has (i) obtained the following Patents, registered Trademarks,
registered Copyrights, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, and (ii) applied for
the following Patents and the registration of the following Trademarks; in each
case, that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate (to be reported on as part of the Compliance Certificate
due following the last month of each fiscal quarter):

                                                                           
                                                                               .

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

ATRICURE, INC.

ATRICURE, LLC

     BANK USE ONLY           Received by:                         
                           AUTHORIZED SIGNER    By:  

 

     Date:                                                          Name:  

 

           Title:  

 

     Verified:                                                          
AUTHORIZED SIGNER           Date:                           
                                     Compliance Status:            Yes
        No   

 

9



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

I. Minimum Liquidity Ratio (Section 6.9(a))

Required:         Maintain a minimum Liquidity Ratio of at least 2.00 to 1.00 at
all times, it being understood that Quarter-end Advances shall be excluded from
the foregoing calculation; provided, however, that the foregoing Liquidity Ratio
covenant will no longer be tested (other than to determine the interest rate
applicable to the Revolving Line as described in Section 2.3(a)), for any period
commencing on the date that Borrower provides Bank evidence satisfactory to
Bank, in its reasonable discretion, that Borrower has achieved a Fixed Charge
Coverage Ratio, measured on a trailing twelve month basis, as of the last day of
each of the immediately preceding four consecutive fiscal quarters of greater
than 1.50:1.00 (the “FCCR Triggering Event”).

Actual:

 

A.    Borrower’s unrestricted cash (and Cash Equivalents) held with Bank and its
Affiliates    $                 B.    Borrower’s Eligible Accounts and Eligible
EXIM Accounts    $                 C.    Line A plus line B    $                
D.    All outstanding liabilities and obligations of Borrower owed to Bank,
including, without limitation or duplication, the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit but
excluding the undrawn portion of the Revolving Line) (for purposes of clarity,
the parties acknowledge that Borrower’s cash or Cash Equivalents shall not be
considered to be restricted by reason of the fact that they are subject to
Bank’s Lien)    $                 E.    Liquidity Ratio (line C divided by line
D)                :1.00

Is line E greater than or equal to 2.00:1.00?

             No, not in compliance                                          
                                             Yes, in compliance

 

10



--------------------------------------------------------------------------------

II. Maximum Capital Expenditures (Section 6.9(b))

Required:         Borrower shall not contract for, purchase or make any
expenditure or commitments for Capital Expenditures in an aggregate amount in
excess of Four Million Dollars ($4,000,000) for Borrower’s fiscal year ending
December 31, 2012, and an amount for each of Borrower’s fiscal years ending
thereafter as Borrower and Bank shall agree; provided that if Borrower and Bank
fail to agree on the amount with respect to any such year, such amount shall be
deemed to be Four Million Dollars ($4,000,000) for such year; provided, further,
that for each fiscal year, any Capital Expenditure amount not used by the last
day of the respective fiscal year shall be added to the permitted Capital
Expenditure amount for the next succeeding fiscal year Actual:

 

A.    Capital expenditure limit provided for in Section 6.9(b) (including any
prior-year rollover amount)    $                 B.    Capital expenditures for
fiscal year    $                 C.    Line A minus line B    $                

Is line C greater than or equal to zero?

             No, not in compliance                                          
                                                 Yes, in compliance

 

11



--------------------------------------------------------------------------------

III. Minimum Fixed Charge Coverage Ratio (Section 6.9(c))

Required:         Achieve, measured on a trailing twelve month basis, as of the
last day of each monthly period, a Fixed Charge Coverage Ratio of not less than
1.50:1.00; provided, however, that until the occurrence of the FCCR Triggering
Event described in Section 6.9(a) above, the Fixed Charge Coverage Ratio shall
be measured solely to determine whether the FCCR Triggering Event has occurred
and shall not be deemed a covenant; provided further, that upon the occurrence
of the FCCR Triggering Event, the Liquidity Ratio covenant contained in
Section 6.9(a) shall no longer be tested (other than to determine the interest
rate applicable to the Revolving Line as described in Section 2.3(a)), and
achievement of the Fixed Charge Coverage Ratio of not less than 1.50:1.00
(tested monthly, on a trailing twelve month basis as of the last day of each
monthly period), shall thereafter be required.

Actual:

 

A.    EBITDA (as defined in the Loan Agreement)    $             B.    Cash
income taxes paid    $             C.    Unfinanced Capital Expenditures   
$             D.    Line A minus line B minus line C    $             E.   
Current portion of long term debt, other than DOJ Obligations to the extent
included in the calculation of the current portion of long term debt   
$             F.   

Interest Expense, other than Interest Expense on the DOJ Obligations, to the
extent included

in the calculation of Interest Expense

   $             G    Line E plus line F    $             H.    Fixed Charge
Coverage Ratio (line D divided by line G)                :1.00

Is line H greater than or equal to 1.50:1.00?

             No, not in compliance                                          
                                                     Yes, in compliance

 

12



--------------------------------------------------------------------------------

IV. Minimum EBITDA (Section 6.9(d))

Required:         For any monthly period commencing March 1, 2013 through and
including December 31, 2013 in which Borrower fails to maintain unrestricted
cash and Cash Equivalents at Bank in an amount equal to or greater than Twenty
Million Dollars ($20,000,000) for each day in such monthly period, Borrower
shall achieve, measured as of the end of each month, for the trailing six-month
period ending as of the end of such month, EBITDA no worse than negative Four
Million Dollars ($4,000,000). Financial covenant levels for the fiscal year
commencing January 1, 2014 shall be mutually determined by Borrower and Bank
based on the Borrower’s annual forecast for such fiscal year.

Actual:

 

A.    EBITDA (as defined in the Loan Agreement)    $            

If unrestricted cash and Cash Equivalents at Bank was less than Twenty Million
Dollars ($20,000,000) on any day during the calendar month, is line A no worse
than ($4,000,000)?

             No, not in compliance                                          
                                             Yes, in compliance

 

13